Citation Nr: 0328551	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-17 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left navicular bone with nonunion and partial 
wrist fusion, currently rated as 20 percent disabling.  

2.  Entitlement to service connection for degenerative joint 
disease of the left shoulder and residuals of fracture of the 
left proximal humerus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from January 1976 to September 
1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied an increased rating for service-connected 
left wrist disorder and denied service connection for a left 
shoulder disorder as secondary to the left wrist disorder.  
In March 2000, the veteran testified before the undersigned 
at a personal hearing.  At that time, he clarified that he 
was seeking direct service connection for degenerative joint 
disease of the left shoulder and residuals of fracture of the 
left proximal humerus, not secondary service connection.  

In January 2001, the Board remanded this case to the RO for 
further action.  


FINDING OF FACT

The left wrist disability is manifested by partial fusion, 
severe limitation of motion, significant weakness and a 
history of nonunion.  The disorder approximates ankylosis at 
an angle other than favorable or unfavorable.







CONCLUSION OF LAW

Left navicular bone with nonunion and partial wrist fusion is 
30 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 5212 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The discussion in the RO's 
decisions, statements of the case, January 2001 Board 
decision, March 2003 supplemental statement of the case, and 
, in particular, April 2001 letter which discussed the 
directives of VCAA, informed the veteran of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  Although the VCAA 
letter told the veteran that he had 60 days to submit 
evidence and argument instead of one year, one year has 
passed since the date of that letter and the veteran has not 
identified any missing evidence or any other matter with 
which he needs assistance.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim and notice of 
how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  In fact, the Board remanded this case for 
additional development.  Efforts were made to obtain all 
pertinent records bearing on his claim.  In addition, the 
veteran was examined on two occasions.  In sum, the Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.

A January 1984 rating decision granted service connection for 
status post fracture, left navicular bone, ununited with 
aseptic necrosis, rated as non-compensable from September 
1980.  

In June 1989, the veteran was afforded a VA examination.  At 
that time, the veteran reported having pain in his left wrist 
as well as swelling which increased with exertion.  Physical 
examination did not reveal any tenderness to palpation or 
swelling.  He had full range of motion.  There was no deep 
tenderness, local diffuse circulatory disturbance, 
ulceration, sinus formation, spasticity of muscles, or 
deformity.  The diagnosis was residual fracture of the left 
navicular bone.  

Thereafter, a statement was received from a prospective 
employer in which the employer indicated that they would not 
employ the veteran due to his left wrist problem.  

In February 1990, the veteran was afforded a VA examination.  
At that time, the veteran reported that he was working.  
Physical examination revealed full range of motion, but there 
was a distinct catch on rotation of the left wrist.  There 
was no effusion.  When the catch was palpated, it produced a 
sharp pain in the veteran's wrist.  Pulses in the ulnar and 
radial area were normal.  Sensation and strength were also 
normal.  The diagnosis was status post navicular fracture, 
ununited.  

A March 1990 rating decision granted a 10 percent rating.  

In May 1991, the veteran's left wrist was x-rayed which 
showed that he had a chronic navicular fracture with 
prominent component of nonunion.

In June 1991, the veteran testified at a personal hearing.  
At that time, the veteran complained of pain, limited motion, 
and that his left wrist did not function normally.  He 
related that he had been told that he needed surgery.  He 
also related that he had lost time form work due to his left 
wrist problems.  

In July 1991, he was afforded a VA examination.  The veteran 
reported that he had pain in his left wrist and loss of 
strength.  Physical examination revealed a slight tenderness 
on pressure to the dorsal aspect of the left wrist.  It was 
noted that the veteran was right-handed.  There was no 
swelling with the circumference of both wrists being equal.  
There was no localized heat.  There were no circulatory 
disturbances, ulceration, sinus formation, or spasticity of 
muscles.  There was no ankylosis, dislocation, atrophy, or 
sensory loss.  Dorsiflexion was 65 degrees, palmar flexion 
was 80 degrees, ulnar deviation was 40 degrees, and radial 
deviation was 20 degrees.  X-rays revealed the old nonunited 
fracture of the scaphoid with cortical irregularity and cyst-
like lucencies in both the proximal and distal fragments.  
The diagnosis was residuals of fracture of the navicular 
bone, nonunited with subjective symptoms.  

A March 1992 rating decision granted a 20 percent rating 
effective in February 1989.  The disability was rated under 
Code 5212.

In May and June 1994, the veteran was hospitalized for 
surgery.  X-rays show that the navicular (also referred to as 
the scaphoid) bone was removed and other wrist bones were 
fused with wires and screws.  The veteran also developed 
degenerative joint disease of the left wrist.  Thereafter, 
the veteran was treated for postoperative stiffness and 
limitation of motion.  He underwent occupational therapy.  

In a July1994 rating decision, a temporary total rating for 
convalescence was assigned.  This rating was extended through 
September 1994.  Thereafter, the 20 percent rating was 
continued.  The service-connected disability was 
characterized as residuals, fracture of left navicular bone 
with nonunion and partial wrist fusion.

In December 1998, the veteran's claim for an increased rating 
was received.  With his claim, he submitted a copy of a 
letter from a prospective employer who stated that the 
veteran's left wrist disorder prevented him from performing 
strenuous activities associated with the job that he was 
seeking.  

Thereafter, VA outpatient records were received.  In October 
and December 1998, the veteran complained of having left 
wrist pain.  X-rays showed degenerative arthritis of the left 
wrist.  

In January 1999, the veteran was afforded a VA examination.  
At that time, the veteran reported having pain, stiffness, 
and weakness of the left wrist.  The veteran is right-handed.  
The veteran related that lifting and any activity requiring 
strength or mobility of the left wrist caused pain.  He 
related that the pain occurred daily.  To alleviate the pain, 
the veteran indicated that he rested the left wrist.  During 
flare-ups, the veteran stated that he limited the use of his 
left wrist.  The examiner noted that the veteran had to 
curtail his activities and occupational pursuits due to pain 
and weakness of the left wrist.  Physical examination 
revealed a Z-shaped scar overlying the dorsum of the left 
wrist, particularly over the navicular area.  There was 
severely decreased range of motion.  The veteran was only 
able to flex the left wrist to 10 degrees and extend to 10 
degrees.  Inversion and eversion were limited to 5 degrees.  
There was a bony prominence over the dorsum of the wrist, 
particularly over the navicular and medial wrist area.  This 
area was tender.  There was decreased grip strength of 1+; 
strength was 4+ on the right side.  X-rays revealed an 
absence of the scaphoid carpal bone suggestive of previous 
surgical removal; postoperative changes with fusion of the 
carpal bones; mild degenerative joint disease of the 
radiocarpal joint.  The remainder of the left hand was within 
normal limits.  The diagnosis was status post fractured 
carpal bones of the left wrist with status post internal 
fixation of the same resulting in degenerative joint disease 
and marked decreased range of motion of the wrist and 
weakness of the wrist.  

In March 2000, the veteran testified at a personal hearing 
before the undersigned.  At that time, he related that he was 
not able to use his left wrist much due to limitation of 
motion, which he demonstrated at his hearing, and because of 
weakness.  The veteran reported having periodic pain in his 
left wrist.  

In May 2002, the veteran was afforded another VA examination.  
At that time, the veteran again reported weakness, stiffness, 
and loss of dexterity of the left wrist.  He related that he 
did not seem to have a lot of pain, rather, he had an 
inability to move it and also that his fingers would lock-up.  
The examiner noted that during the examination, the veteran 
moved his left wrist without any sign of pain.  The veteran 
related that he had lost some employment due to his left 
wrist weakness.  The veteran denied having flare-ups or joint 
pain of the left wrist.  The examiner noted that there had 
not been any episodes of subluxation, dislocation, or 
constitutional symptoms of inflammatory arthritis.  Physical 
examination revealed that range of motion on dorsiflexion and 
extension was less than 20 degrees.  Left wrist palmar 
flexion and radial deviation were less than 10 degrees.  Left 
wrist ulnar deviation was less than 10 degrees.  The passive 
range of motion was the same.  The veteran had no instability 
of the joints on passive range of motion.  There was no 
swelling, erythema, heat, or pain to palpation of the left 
wrist joint.  The veteran had mild atrophy of the left 
forearm muscle group.  The veteran had an 11-centimeter scar 
present over the dorsal of the left wrist.  There was 
decreased grip strength on the left.  There was no objective 
evidence of painful motion on any of the range of motion 
testing.  X-rays revealed partial resection of the carpal 
bones with resultant fusion and the remainder of the carpals 
accompanied by osteoporosis and osteoarthritis with two small 
screws across the proximal roll of carpal bones.  The 
diagnosis was status post injury, left wrist, with excision 
of the scaphoid carpal bone with fusion of the capitate 
lunate and hamate carpal bones.  Surgery resulted in 
degenerative arthritis of the radial carpal joint with 
degreased range of motion secondary to surgical fusion.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on more recent evidence regarding the 
level of the veteran's service-connected disabilities.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 
4.71, Plate I.  Normal ulnar deviation of the wrist is from 0 
to 45 degrees, and normal radial deviation is from 0 to 20 
degrees.  Id.

The Court has indicated that ankylosis is "immobility and 
consolidation of a joint."  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  In addition, ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  See Dorland's Illustrated Medical Dictionary 86 
(28th ed. 1994) as quoted in Colayong v. West, 12 Vet. App. 
524 (1999). 

The veteran's left wrist disability has been rated under 
Diagnostic Code 5212 based on his nonunion of the radius.  
His left wrist is rated as 20 percent disabling for the minor 
side.  In order for a higher rating to be warranted, his left 
wrist disorder would have to include loss of bone substance 
(1 inch or more) and marked deformity.  The veteran has not 
had either of these.  Thus, a higher rating is not warranted 
under this code.  

The Board has considered other applicable diagnostic codes.  
The veteran also has a scar, however, it is not productive of 
any functional impairment and, as such, does not warrant a 
separate rating.  

Degenerative arthritis established by x-ray findings shall be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, an evaluation of 10 percent is for application for each 
such major or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Thus, degenerative arthritis is rated based on limitation of 
motion.  Although the most recent examination did not show 
painful motion, painful motion was shown on the prior 
examination, in the outpatient records, and noted to be 
periodically present by the veteran since his left wrist 
surgery in 1994.  Thus, the directives of DeLuca must be 
considered if the veteran is rated based on limitation of 
motion.  The provisions of 38 C.F.R. § 4.59 establish that 
the veteran is entitled to a minimum compensable evaluation 
for each joint.  Under Diagnostic Code 5215, for the minor 
hand, palmar flexion limited in line with the forearm is 
rated as 10 percent disabling and dorsiflexion of less than 
15 degrees is rated as 10 percent disabling.  

In order for a higher rating to be warranted, the disability 
must be productive of ankylosis of the wrist.  Under 
Diagnostic Code 5214, a 20 percent evaluation is warranted 
for favorable ankylosis in 20 to 30 degrees of dorsiflexion 
for the minor upper extremity.  A 30 percent evaluation is 
merited for ankylosis in any other position except favorable, 
and a 40 percent evaluation is for assignment when there is 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.

In this case, the veteran has undergone partial fusion of his 
left wrist.  Therefore, the Board must consider the ankylosis 
provisions. There is no evidence of ankylosis in palmar 
flexion, in ulnar or radial deviation.  Clearly, there is 
evidence of weakness and atrophy.  Despite the partial 
fusion, the veteran retains motion of the wrist, with palmar 
flexion of less than 10 degrees and dorsiflexion of less than 
20 degrees.  The Board also finds credible the veteran's 
demonstration of very little motion of the wrist, 
approximately 5 degrees in the critical ranges of motion.  
Such finding is consistent with the recent VA examination 
that established ranges of motion in terms of less than 
rather than in terms of absolutes.

The Board accepts that there has been partial fusion, 
weakness, limitation of motion, a history of nonunion and 
overall functional impairment.  The veteran's testimony 
relative to the wrist is credible.  In sum, the disorder more 
closely reflects the criteria for ankylosis in an angle other 
than favorable or unfavorable.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's left wrist disability has caused 
marked interference with his employment beyond that 
contemplated by the assigned rating.  The veteran clearly has 
physical limitations due to his left wrist disability, 
however, his rating contemplates that his level of impairment 
includes industrial impairment.  The veteran indicated that 
he is periodically employed in his chosen field, but that he 
has restrictions due to his left wrist.  The Board does not 
find that this amounts to the required marked interference 
beyond the contemplated industrial impairment.  The veteran's 
left wrist disability has not required frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A 30 percent rating for residuals of a fracture of the left 
navicular bone with nonunion and partial wrist fusion is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  


REMAND

This case was previously remanded for the veteran, in part, 
to be afforded a VA examination in order to determine if the 
veteran currently has degenerative joint disease of the left 
shoulder due to an injury during service.  Specifically, the 
Board asked the VA examiner to opine as to whether the 
veteran injured his left shoulder when he injured his left 
wrist during service in May 1977.  A private physician, 
Robert A. Nelson, M.D., has opined that the veteran injured 
his left shoulder during service when he injured his left 
wrist.  He also opined that current degenerative joint 
disease of the left shoulder is due to that injury.  The VA 
examiner concluded that the veteran did not injure his left 
shoulder in May 1977 when he injured his left wrist.  

The service medical records show that on May 17, 1977, the 
veteran fell on his left wrist and fractured the navicular 
bone.  The injury was casted.  The injury occurred while he 
was playing football.  On September 13, 1978, the veteran 
reported that he injured his left side while playing football 
the previous Friday.  He related that another player put 
pressure on his left side and now it was giving him pain.  
The examiner noted that the veteran had a slight awareness of 
discomfort.  There was slight tenderness of the left anterior 
axillary line region and of ribs 6-8.  There was no 
crepitation.  The diagnosis was contusion of the left 
anterior axillary line.  He was provided analgesics.  The 
September 1980 discharge examination was negative for any 
abnormalities.  

The Board observes that the opinions of the VA examiner and 
Dr. Nelson conflict; however, neither physician addressed the 
September 1978 injury to the veteran's left anterior axillary 
line.  The Board finds that another opinion would be useful 
in determining whether current diagnosis of degenerative 
joint disease of the left shoulder and residuals of fracture 
of the left proximal humerus, is related to either the May 
1977 injury or the September 1978 injury during service.  In 
considering this claim on remand, the RO must review the 
claims file and ensure that all VCAA notice obligations have 
been satisfied.  The issue on appeal should be addressed.  
The veteran is informed that if there is evidence supporting 
the issue on appeal, he must submit that evidence to VA.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  The 
issue on appeal should be addressed.  

3.  The veteran should be afforded a VA 
examination.  All indicated tests should 
be completed.  The claims file, should be 
made available to the examiner prior to 
the examination.  The examiner should 
determine whether it is at least as 
likely as not that the veteran injured 
his left shoulder in May 1977 and/or in 
September 1978.  If so, the examiner 
should determine whether it is at least 
as likely as not that either injury 
resulted in degenerative joint disease of 
the left shoulder and/or residuals of 
fracture of the left proximal humerus.  
The rationale for all opinions expressed 
should be provided.  

4.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



